210 F.2d 823
George Marcus LOWE, Appellant,v.UNITED STATES of America, Appellee.
No. 14922.
United States Court of Appeals Eighth Circuit.
February 19, 1954.

Appeal from the United States District Court for the Western District of Missouri; Albert A. Ridge, Judge.
Hayden C. Covington, Brooklyn, N. Y., for appellant.
Joseph L. Flynn, Asst. U. S. Atty., St. Joseph, Mo. (Edward L. Scheufler, U. S. Atty., Kansas City, Mo., on the brief), for appellee.
Before GARDNER, Chief Judge, and THOMAS and COLLET, Circuit Judges.
PER CURIAM.


1
This case was argued and submitted with the case of Weaver v. United States, 8 Cir., 210 F.2d 815. It was decided with the Weaver case and upon the same grounds. For the reasons stated in Weaver v. United States, decided this day, the cause is reversed.